Exhibit LIMITED GUARANTEE This LIMITED GUARANTEE, dated as of November 17, 2008 (this “Limited Guarantee”), by Firoz Lalji (the “Guarantor”), in favor of Zones, Inc., a Washington corporation (the “Company”). 1.Guarantee.To induce the Company to enter into that certain First Amendment to the Agreement and Plan of Merger, dated as of the date hereof (as so amended, and as further amended, restated, supplemented or otherwise modified from time to time, the “Merger Agreement”) by and between the Company and Zones Acquisition Corp., a Washington corporation (“Zac”), the Guarantor hereby absolutely, irrevocably and unconditionally guarantees to the Company, on the terms and conditions set forth herein, the due and punctual performance and discharge of the payment obligations of Zac under Section 5.05(d) of the Merger
